Citation Nr: 9900784	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  93-09 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUES

1. Entitlement to service connection for a stomach disorder, 
to include status post-duodenal ulcer disease with hiatal 
hernia.

2. Entitlement to service connection for a respiratory 
disorder.

3. Entitlement to service connection for a hearing loss in 
the right ear.  

4. Entitlement to service connection for prostate cancer.  

5. Entitlement to an increased rating for traumatic arthritis 
of the right great toe, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from July 1961 to December 
1961, from April 1964 to June 1964 and from November 1990 to 
September 1991.  He also had verified active duty for 
training from June 28, to July 12, 1986.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 1992 rating decision of the 
RO denying service connection for a stomach disorder, hearing 
loss, tinnitus, and bronchitis.  Service connection was 
granted for traumatic arthritis of the right great toe which 
was assigned a noncompensable evaluation.  In November 1992, 
the veteran appeared and gave testimony at a hearing before a 
hearing officer at the RO and he again appeared and gave 
testimony at a Board hearing in Washington, D.C., in June 
1993.  Transcripts of these hearings are of record.  

The case was remanded by the Board in July 1994 in order to 
obtain additional clinical records and to afford the veteran 
VA audiometric, otolarygological, gastrointestinal, and 
orthopedic examinations.  Subsequent to this development, the 
RO, in a rating action of January 1995, granted service 
connection for tinnitus, which was assigned a 10 percent 
evaluation.  Service connection was also granted for 
defective hearing in the left ear, which was assigned a 
noncompensable evaluation.  

The RO denied service connection for cancer of the prostate 
in a rating action of May 1995 and this issue was 
subsequently appealed to the Board.  The case was again 
remanded by the Board in July 1996 in order that statements 
from the veteran and his wife as well as additional clinical 
evidence could be associated with the claims folder.  
Evidence in the claims folder not previously reviewed was to 
be considered by the RO and the RO was also to ascertain 
whether the veteran wished an additional hearing.  

In May 1997, the veteran appeared and gave testimony at a 
further Board hearing in Washington, D.C., a transcript of 
which is of record.  At this hearing, the veterans 
representative raised the issue of entitlement to a total 
rating for compensation purposes based on individual 
unemployability.  

In August 1997, this case was again remanded by the Board for 
further development, to include service department 
verifiction of additional periods of active duty for 
training.  The RO contacted the service department in regard 
to this matter in September 1997.  The service department 
reply, dated subsequently in September 1997, indicated that 
no additional periods of active duty for training had been 
performed.  

In a rating decision of December 1997, the RO denied the 
veterans claim for a total rating for compensation purposes 
based on individual unemployability.  The veteran was 
informed of this decision by letter dated in January 1998 but 
no Notice of Disagreement in regard to this matter has been 
received, and the issue of entitlement to a total rating for 
compensation purposes based on individual unemployability is 
not before the Board for appellate consideration at this 
time.  In a rating action of May 1998, the RO granted a 20 
percent evaluation for the veterans service-connected 
traumatic arthritis of the right great toe.  

The issues listed on the title page of this decision are 
before the Board for appellate consideration at this time.


CONTENTIONS OF APPELLANT ON APPEAL

It is essentially contended, by and on behalf of the veteran, 
that he either incurred or aggravated chronic respiratory and 
stomach disabilities while stationed in Saudi Arabia during 
his period of service in 1990-1991.  It is also contended 
that he developed defective hearing in the right ear during 
service.  It is also argued that he developed the initial 
symptoms of prostate cancer during his active service in 
1990-1991.  Finally, it is argued that the veterans service-
connected right great toe disability warrants an evaluation 
in excess of the 20 percent disability rating currently 
assigned.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file(s).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the evidence is in favor of 
the grant of service connection for post gastrectomy syndrome 
with a hiatal hernia.  It is further the decision of the 
Board that the preponderance of the evidence is against the 
veterans claims for service connection for a respiratory 
disorder, and for prostate cancer.  It is also the decision 
of the Board that the veteran has not submitted a well-
grounded claim for service connection for hearing loss in the 
right ear.  It is also the decision of the Board that the 
evidence is in favor of the veterans claim for an increased 
rating for traumatic arthritis of the right great toe.  



FINDINGS OF FACT

1. The veteran is not shown to have had a chronic 
gastrointestinal disorder during the initial two periods 
of active service or to have had duodenal ulcer disease 
within one year after the initial two periods of service.  

2. Prior to the latter period of service from 1990 to 1991, 
clinical records revealed the existence of a gastrectomy 
and a hiatal hernia.  

3. It is reasonably possible that postgastrectomy syndrome 
with a hiatal hernia increased in severity during the 
latter period of service.  

4. A chronic respiratory disorder was not demonstrated during 
the initial two periods of service.  

5. Bronchitis was shown to exist by clinical records in the 
early 1980s.  

6. The veterans respiratory disorder did not increase in 
severity during his active duty for training in 1986 or 
his period of active service from 1990 to 1991.  

7. The veterans claim for service connection fora right ear 
hearing loss is not plausible.  

8. The veterans prostate cancer was not manifested during 
any period of service or active duty for training or 
within one year after the dates of discharge from service 
and is not related to genitourinary symptoms in service.  

9. The veterans traumatic arthritis of the right great toe 
causes severe right foot disability.  


CONCLUSIONS OF LAW

1. Post gastrectomy syndrome with a hiatal hernia was 
aggravated by the veterans latter period of active 
service.  38 U.S.C.A. 1110, 1131, 1153, 5107 (West 1991 & 
Supp. 1998);38 C.F.R.§ 3.306 (1998).

2.  A respiratory disability was not incurred in or 
aggravated by the veterans first two periods of active 
service.  38 U.S.C.A.§§ 1131, 5107(a) (West 1991 & Supp. 
1998).

3. Bronchitis clearly and unmistakably preexisted the 
veterans active duty for training and his last period of 
active service and the presumption of soundness at 
enlistment is rebutted.  38 U.S.C.A.§ 1111 (West 1991 & 
Supp. 1998).

4. The veterans bronchitis was not aggravated by his period 
of active duty for training or his last period of active 
service.  38 U.S.C.A.§§ 101(24), 106, 1110, 1131, 1153 
(West 1991 & Supp. 1998); 38 C.F.R.§  3.306 (1998).  

5. The veteran has not submitted a well-grounded claim for 
service connection for right ear hearing loss.  38 
U.S.C.A.§ 5107(a) (West 1991 & Supp. 1998)

6. Cancer of the prostate was not incurred in or aggravated 
by service or active duty for training nor may its 
incurrence during service be presumed.  38 U.S.C.A. §§  
101(24), 106, 1101, 1110, 1112, 1113, 1131, 1137, 5107 
(West 1991 & Supp. 1998); 38 C.F.R.§§ 3.307, 3.309 (1998)

7. The criteria for a 30 percent evaluation for traumatic 
arthritis of the right great toe have been met.  38 
U.S.C.A.§§ 1155, 5107(a) (West 1991 & Supp. 1998); 38 
C.F.R.§ 4.71(a), Diagnostic Code 5284 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Basis  

On the veterans June 1961 examination prior to his initial 
period of active service, the veterans ears, eardrums, 
genitourinary system, lungs, chest, abdomen, and viscera, 
were evaluated as normal.  The veterans hearing in the right 
ear was 15/15 for the whispered voice.  Review of the service 
medical records for this period of active service revealed no 
pertinent findings.  On his November 1961 examination prior 
to separation from the veterans first period of service, no 
pertinent clinical findings were noted.  The results of the 
veterans audiometric evaluation during this examination are 
illegible.  

On a reenlistment examination in October 1963, no pertinent 
abnormalities were reported on clinical evaluation.  
Audiometric testing revealed pure tone thresholds in the 
right ear of 5(10), -5(5), -10(0), 0(10), and 5(0) decibels 
at 500, 1000, 2000, 3000, and 4000 Hertz.  (The readings in 
parenthesis constitute pure tone threshold readings converted 
to ISO standards which became effective October 31, 1967.)  
Review of the service medical records for the veterans 
second period of active service contain no pertinent 
findings.  On a May 1964 service medical board examination, 
no pertinent abnormalities were noted on clinical examination 
with regard to the issues on appeal.  Audiometric testing 
revealed pure tone thresholds in the right ear of 5(20), 
5(15), 0(10), and 10(15) decibels at 500, 1000, 2000, and 
4000 Hertz.  

On an enlistment examination for the Delaware National Guard 
in November 1975, no pertinent abnormalities were noted on 
clinical examination.  Audiometric evaluation revealed pure 
tone thresholds in the right ear of 10, 10, 5, and 10 
decibels at 500, 1000, 2000, and 4000 Hertz.  In August 1976, 
the veteran was seen at a military facility with complaints 
of pain in the center of the sternum and shortness of breath.  
A chest X-ray was normal and breath sounds were clear.  A 
physical problem was considered doubtful.  When seen later 
that month for complaints of shortness of breath, it was 
reported that the veterans breath sounds were normal.  On a 
physical examination conducted by the service department Army 
National Guard in January 1981, a clinical evaluation 
revealed no pertinent abnormalities.  Audiometric evaluation 
revealed pure tone thresholds in the right ear of 10, 5, 0, 
5, and 25 decibels in the right ear at 500, 1000, 2000, 3000, 
and 4000 Hertz.  

A private chest X-ray of January 1983 showed no active 
pathology in the lungs.  In August 1984, the veteran received 
private outpatient treatment for acute bronchitis.

On a periodic physical examination conducted by the Army 
National Guard in August 1985, clinical evaluation revealed 
no pertinent abnormalities.  It was noted that the veterans 
prostate was normal.  Audiometric evaluation revealed pure 
tone thresholds in the right ear of 15, 15, 10, 10, and 15 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  In the 
Physicians Summary, it was noted that the veteran had 
undergone an operation for a hiatal hernia in 1966 which 
resulted in post-surgical complications and he had a second 
operation to remove a portion of the stomach.  It was also 
noted that the veteran had suffered from shortness of breath 
in 1983 which had been diagnosed as due to mitral valve 
prolapse.  A chest X-ray of October 1985 was negative.

Service medical records show that, in July 1986, while on 
active duty for training, it was stated at one point that the 
veteran sustained right inner ear pain and ringing in the 
right ear after an injury.  Other service medical records 
reflect treatment at this time for tinnitus and left ear pain 
resulting from the explosion of a grenade simulator.  In 
summary, these records show that the injury was to the left 
ear and not the right.

In a statement dated in December 1986, C. Edwin Becraft, 
M.D., reported that an upper gastrointestinal series of 
December 1986 showed a small sliding type hiatal hernia 
without evidence of gastroesophageal reflux or esophageal 
mucosal ulceration.  The gastric configuration was consistent 
with a partial gastrectomy and Billroth type II anastomosis.  

On audiometric evaluation conducted during an April 1987 
physical examination by the service department, pure tone 
thresholds in the right ear were 5, 15, 5, 5, and 5 decibels 
in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz. On 
a May 1987 audiometric evaluation by the service department, 
pure tone thresholds in the right ear were 20, 20, 15, 15, 
and 20 decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  
The assessment was normal or borderline normal hearing from 
250-4000 Hertz in the right ear.  Word recognition was 
excellent.  On further audiometric evaluation in May 1987, 
pure tone thresholds of 15, 20, 10, 15, and 25 decibels were 
reported at 500, 1000, 2000, 3000, and 4000 Hertz were 
reported for the right ear.  

A private X-ray study of January 1989 showed an unremarkable 
chest.  The abdomen showed no mass or obstruction and the 
bowel gas pattern was unremarkable.  There was no evidence of 
free fluid or obstruction.  When treated privately for 
complaints of shortness of breath later in 1989, an 
electrocardiagram showed a right ventricular conduction 
delay.  

On a March 1989 physical examination conducted for the Army 
National Guard, no pertinent abnormalities were noted on 
clinical evaluation.  Audiometric evaluation revealed pure 
tone thresholds in the right ear of 20, 20, 10, 10, and 25 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  Service 
medical records for the veterans last period of active duty 
reveal that he reported having diarrhea, shortness of breath, 
and a cough on a Southwest Asia Demobilization/Redeployment 
Medical Evaluation conducted in April 1991.  Later that 
month, the veteran complained of stomach cramps, chills and 
diarrhea of one days duration.  He also reported a little 
nausea but no vomiting or abdominal pain.  The assessment was 
gastroenteritis.  

In early May 1991, the veteran was seen with complaints of 
intermittent shortness of breath and tightness in the chest 
of one months duration.  He also reported having diarrhea 
and some nausea for the previous four weeks.  Evaluation of 
the lungs revealed increased bilateral basilar bronchial 
sounds.  The assessment was upper respiratory infection.  
When seen again a few days later, the veteran again 
complained of shortness of breath and chest tightness with a 
sharp pain in the lower right side of the lung.  He was also 
noted to be still having diarrhea.  Stomach cramps and 
weakness were also noted.  The assessment was 
gastroenteritis.  On service redeployment examination in mid 
May 1991, no pertinent abnormalities were noted on clinical 
evaluation.  It was reported that a rectal examination was 
negative and the veteran was hemocult negative.  Audiometric 
evaluation revealed pure tone thresholds in the right ear of 
25, 25, 20, 20, and 35 decibels at 500, 1000, 2000, 3000, and 
4000 Hertz.

When seen in July 1991, the veteran reported that he was 
exposed to oil fumes and oil fires while serving in Kuwait.  
He said that a chest X-ray had shown 2 spots.  A chest X-
ray later that month showed calcified granulomas.  No 
infiltrate or acute lung changes were seen.  When evaluated 
the next day, the veteran reported episodic shortness of 
breath with sharp chest pain in the left chest associated 
with left sided chest pressure.  These symptoms would occur 
at rest and on exertion.  A chest X-ray was clear but showed 
old granulomatous disease.  The impression was atypical chest 
pain symptoms.  On orthopedic evaluation that same day, the 
veteran complained of shortness of breath on awakening.  He 
also reported feeling like he needed to urinate but was not 
able to do so.  It was noted that he was thought to have had 
bronchitis in Southwest Asia.  

On a July 1991 urological examination, the veteran gave a 
history of urgency, frequency, and nocturia of 6-7 months 
duration.  He said that he felt bloated all the time.  He 
denied any difficulty starting his stream and there was no 
stress incontinence.  The veteran also said that he 
occasionally would feel a need to urinate but would fail to 
produce.  He also said that his stream was not as forceful as 
before.  Flank pain, suprapubic pain, tenderness, hematuria, 
and dysuria were denied.  Examination revealed a normal, 
firm, symmetric prostate.  The assessment was mild 
prostatism.  During a further evaluation at a military 
facility in August 1991, a history of prostatism was 
reported.   

On VA physical examination in November 1991, the veteran 
complained of a hearing loss, greater on the left than the 
right.  He also complained of shortness of breath on exertion 
and a productive cough since May 1991.  Audiometric 
examination revealed pure tone thresholds of 15, 20, 5, 10, 
and 35 decibels in the right ear at 500, 1000, 2000, 3000, 
and 4000 Hertz.  The average pure tone threshold in the right 
ear was 17 decibels.  Speech discrimination was 96 percent in 
the right ear.  Evaluation of the respiratory system revealed 
a symmetric chest with equal expansion.  There were no 
rhonchi anteriorly or posteriorly.  There were no rales and 
no wheezing.  The percussion note was resonant.  Pulmonary 
function studies were normal.  A chest X-ray was normal.  A 
diagnosis of chronic bronchitis was rendered.  Evaluation of 
the digestive system revealed a soft abdomen with no definite 
tenderness.  The liver and spleen were not palpable.  
Evaluation of the genitourinary system was normal.  The 
kidneys were not palpable.  

During a November 1992 hearing before a hearing officer at 
the RO, the veteran said that he received ear injuries in 
1986 when a simulator went off and struck him in the ear.  He 
said that he could not hear at all for a couple of days after 
this incident.  Since this episode he had occasional drainage 
from the ears, earaches, and hearing difficulties, off and 
on.  He gave a history of an injury to his right great toe 
during service when the toe was run over by a forklift.  
After this injury his toe would become swollen, painful, and 
limited in its movement.  He said that he also had occasional 
trouble breathing.  He also said that he had had diarrhea 
during service but had no current stomach complaints.  

On an April 1993 service department physical examination, 
there were no pertinent abnormalities.  The prostate was 
normal and there was a heme negative stool.  Audiometric 
evaluation revealed pure tone thresholds of 50, 30, 15, 15, 
and 30 decibels in the right ear at 500, 1000, 2000, 3000, 
and 4000 Hertz.  In the Physicians Summary, the veteran was 
noted to have a hearing loss secondary to a grenade explosion 
6 years earlier.  A 1969 hiatal hernia repair was also noted.  

On a private physical examination conducted in June 1993 for 
the Army National Guard, the veterans complaints included 
chest pains, shortness of breath, unusual fatigue, a peptic 
ulcer, a hiatal hernia, recent undesired weight loss, 
shortness of breath, and ear pain.  An audiometric evaluation 
revealed pure tone thresholds in the right ear of 50, 30, 15, 
15, and 30 decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  
Pulmonary function studies were normal as was a chest X-ray.  
Physical examination revealed a normal prostate and was 
otherwise normal.  

On a June 1993 hearing before the undersigned Board member in 
Washington, D.C., the veteran said that he had a lot of 
stomach trouble while serving in Saudi Arabia, especially 
abdominal pain, cramps, and diarrhea.  He said that he still 
got diarrhea if he ate certain foods.  He also reported 
losing a significant amount of weight since his last period 
of active service.  The veteran also said that his exposure 
to smoke and dust during the Gulf War caused him to become 
short of breath.  He also complained of worsening hearing 
which he attributed to the explosion of a grenade simulator 
near his position while he was on active duty for training in 
1986.  He also complained of pain and swelling in the right 
great toe resulting from a traumatic injury incurred during 
service.  

On VA medical examination in December 1994, the veteran gave 
a history of treatment for shortness of breath with a 
subsequent diagnosis of mitral valve prolapse.  He also gave 
a history of a hiatal hernia in 1969 or 1970 which required 
surgery in 1973 or 1974.  When he continued to complain of 
constant nausea, a diagnosis of an ulcer was rendered.  It 
was reported that a partial gastrectomy was performed within 
7 months of the hiatal hernia surgery with subsequent 
symptoms of occasional nausea, burning sensations, and 
feelings of increased hunger.  Occasional loose stools 
diagnosed as diarrhea were reported since 1990.  It was 
reported that he was subsequently diagnosed as having lactose 
intolerance.  The veteran also complained of an inability to 
bend his right great toe and that it sometimes pops out.  He 
said that the toe was quite sore.  

On evaluation, moderately obese abdominal contours were 
reported.  A 2.5 long upper midline scar was present.  
Hepatosplenomegaly was absent and bowel sounds were normal.  
There was no abdominal tenderness.  Examination of the feet 
revealed partial bunions on both great toes.  Mild tenderness 
was reported on palpation of the right great toe.  There was 
no evidence of swelling in the joint.  The veteran complained 
of increased discomfort if he bent his toe.  The diagnoses 
included peptic ulcer disease, status post partial 
gastrectomy and traumatic injury of the right great toe by 
history with arthritic changes in the toe

On a VA audio-ear examination in December 1994, the auricles 
and external canals were clear and the tympanic membranes and 
tympanum were intact.  The diagnoses included hearing loss.  
Audiometric evaluation revealed pure tone thresholds in the 
right ear of 15, 15, 10, 10, and 20 decibels in the right ear 
at 500, 1000, 2000, 3000, and 4000 Hertz.  The average pure 
tone threshold was 14 decibels in the right ear.  Speech 
discrimination in the right ear was 96 percent.  

VA clinical records reflect outpatient treatment in 1994 and 
1995 for symptoms of prostatitis.  In November 1994, a 1-
centimeter nodule was found on the right lobe of the 
prostate.  A biopsy of January 1995 was highly suspicious for 
neoplasia.  The veteran underwent another biopsy in February 
1995 which showed poorly differentiated adenocarcinoma of the 
prostate.  The veteran was hospitalized by the VA in March 
1995 for the treatment of adenocarcinoma of the prostate.  In 
the course of this hospitalization, the veteran underwent a 
radical retropubic prostatectomy, bilateral seminal 
fascilulectomy and a bilateral pelvic lymph nodule 
dissection.  

In a September 1995 statement, the veterans wife reported 
that the veteran had complained of difficulties breathing 
ever since his return from Saudi Arabia following the Gulf 
War.

VA clinical records reflect outpatient treatment in 1996 and 
1997 for various disorders including status post cancer of 
the prostate.  In February 1997, it was noted that the 
veterans cancer of the prostate had metastasized to the 
lungs.  He was also noted to have dyspepsia secondary to 
gastritis/peptic esophagitis.  

During a May 1997 hearing before the undersigned Board member 
in Washington, D.C., the veteran said that his right great 
toe was sore and tended to swell.  He also said that he had 
acoustic trauma during service and now had difficulty 
hearing, especially in the left ear.  He also said that his 
prostate cancer was discovered about 3 weeks before his March 
1995 prostate surgery.  It was also reported that the 
veterans cancer of the prostate had metastasized to the 
lungs but this was separate and distinct from the respiratory 
disorder for which the veteran was seeking service 
connection.  The veteran said that he was treated for 
prostate symptoms, including urinary frequency, while serving 
in Saudi Arabia.  After discharge the veteran continued to be 
treated by the VA for prostate symptoms and he said that a 
nurse at a VA facility found a nodule on his prostate in late 
1991 or early 1992.  The veteran also said that he had a 
hiatal hernia in the early 1970s but became aware that he had 
another hiatal hernia about a year before his service in 
Saudi Arabia.  He also said that he was found to have a 
peptic ulcer in the late 1960s.  

Pulmonary function studies performed in December 1997 
revealed normal baseline spirometry.  A positive Methacholine 
Inhalation Challenge test suggested the presence of hyper-
reactive airways.  

In a February 1998 statement, a VA physician noted that he 
had been asked to review the clinical record and respond to 
the question of whether the veterans carcinoma of the 
prostate cancer manifested during his last period of service 
or within one year of his discharge from service.  The 
physician responded that a review of the record failed to 
demonstrate any specific diagnosis of prostatic cancer during 
that time.  

The doctor also responded to a query regarding an etiological 
relationship between the genitourinary symptoms, assessed as 
prostatitis, noted during the veterans period of active 
service from November 1990 to September 1991 and his 
subsequently diagnosed prostate cancer by stating, 
essentially, that a review of standards textbooks on oncology 
failed to reveal any etiological connection between benign 
prostatic hyperplasia or hyperprostatism syndrome and the 
subsequent development of prostatic cancer.  

In response to a question regarding an increase in severity 
of the respiratory condition assessed as bronchitis in August 
1984, during the veterans subsequent periods of active duty 
for training and active service, the doctor responded that an 
assessment of all the records failed to reveal worsening 
symptomatology from his bronchitis during his resumed active 
duty/service.  

In response to a query regarding an increase in severity of 
the veterans status post duodenal ulcer of the early 1970s 
and the hiatal hernia identified in December 1986, during the 
veterans subsequent periods of active duty for training and 
active service, the doctor responded that, while there were 
records suggesting dyspepsia with nausea and vomiting, there 
was no subjective or objective evidence to suggest that there 
had been any recurrence of peptic symptomatology.  

A VA upper gastrointestinal series of February 1998 showed 
findings consistent with gastroesophageal reflux with reflux 
induced esophagitis, a hiatal hernia, mild distal gastritis, 
and a status post partial gastrectomy with a Billroth II 
procedure.  VA clinical records reflect outpatient treatment 
in April 1998 for complaints of a painful bunion on the first 
toe of the right foot.  

On VA medical examination in April 1998, the veteran 
complained of constant, continuing pain in the right great 
toe.  He took Tylenol for his symptoms once or twice a month.  
He also used a shoe insert for the symptoms.  Evaluation 
revealed a mild right limp with the shoe and a greater limp 
without the shoe because of his right great toe symptoms.  
There was 5 degrees of valgus and periarticular fullness of 
the metatarsophalangeal joint.  There was a bony mass on the 
dorsal medial aspect measuring 1 x 1-1/2 centimeters.  The 
entire metatarsophalangeal joint was tender.  Active motion 
was only 0 to 5 degrees and very painful.  Passive motion was 
0 to 20 degrees.  The interphalangeal joint was painful with 
the motion of the joint.  There was a mild callosity on the 
plantar aspect of the interphalangeal joint of the right 
great toe.  Sensation to light touch revealed decreased 
sensation involving the distal phalanx of the right great 
toe.  X-rays indicated degenerative joint disease of the 
right great toe.  The diagnoses were status post closed 
injury, right great toe, with post traumatic degenerative 
joint disease; contracture of the right great toe; a post 
traumatic degenerative disease of the right great toe with 
paresthesia of the distal phalanx.  The examiner commented 
that the veteran had a functional problem affecting his right 
great toe which affected his gait and resulted in 
fatigability, lack of endurance, weakness, and incoordination 
of motion.  The doctor said that flare-ups would cause 
further problems.  

II  Service Connection for Stomach Respiratory and Prostate 
Disorders.  

The Board notes initially that it finds that the veterans 
claims for service connection for stomach and respiratory 
disorders and prostate cancer are well grounded within 
the meaning of 38 U.S.C.A.§ 5107(a).  That is, the Board 
finds that these claims are plausible.  The Board is also 
satisfied that all reasonable efforts have been made to 
develop the evidence in regard to these claims and that no 
further assistance to the veteran is required to satisfy the 
VAs duty to assist him in the development of these claims as 
mandated by 38 U.S.C.A.§ 5107(a).  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service or while performing 
active duty for training.  Peptic ulcer disease and prostate 
cancer will be presumed to have been incurred during service 
if such becomes manifest to a compensable degree within one 
year of the date of discharge.  1101,1112, 1113, 1137 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  

With chronic diseases shown as such in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R.§ 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service 38 
C.F.R.§ 3.303(d).  

A veteran is presumed to be in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability manifested 
during service existed before service will rebut the 
presumption.  38 U.S.C.A.§§ 1111, 1137.  A preexisting 
condition will be considered to have been aggravated by 
active service where there is an increase in disability 
during service unless there is clear and unmistakable 
evidence that such is due to the natural progression of the 
disease.  38 U.S.C.A.§ 1153; 38 C.F.R.§ 3.306.  

The evidence in this case shows no findings or diagnosis of 
any stomach disorder during the veterans periods of active 
service in 1961 and 1964.  The veteran has variously reported 
that he initially developed a hiatal hernia in either 1966, 
1969, or 1970 and that he underwent surgical correction of 
this hernia in 1973 or 1974  He has also reported that he was 
diagnosed as having peptic ulcer disease shortly after this 
surgery and underwent a partial gastrectomy within 7 months 
after the surgical repair of his hiatal hernia.  Such 
evidence shows that the veteran did not have a chronic 
gastrointestinal disorder during his first two periods of 
active service and did not develop a duodenal ulcer within 
one year of discharge from his first two periods of active 
service.  This evidence also shows clearly and unmistakably, 
that the veterans duodenal ulcer disease and hiatal hernia 
preexisted his period of active duty for training in June and 
July 1986 and his final period of active service in 1990 and 
1991.  

However, the Board must also consider whether the veterans 
preexisting duodenal ulcer disease and hiatal hernia were 
aggravated during his period of active duty for training in 
1986 or his last period of active service in 1990 and 1991.  
The veterans service clinical records for his period of 
active service for training in June and July 1986 revealed no 
complaints or findings indicative of any stomach disorder.  
An upper gastrointestinal series of December 1986 showed a 
recurrence of the veterans hiatal hernia.  The service 
medical records of the veterans last period of active 
service from November 1990 to September 1991 reflect 
considerable treatment for complaints of diarrhea, nausea, 
abdominal pain and weakness.  These symptoms were attributed 
to gastroenteritis during service.  Additionally, the veteran 
has had considerable treatment for gastrointestinal symptoms 
subsequent to his last period of active service which have 
been associated with his post-gastrectomy syndrome and hiatal 
hernia.  These post-service symptoms cannot be disassociated 
from the similar symptoms noted during the veterans last 
period of active service.  This evidence raises a reasonable 
possibility that the veterans preexisting post-gastrectomy 
syndrome with a hiatal hernia was aggravated during his 
latter period of service.  Therefore, service connection for 
postgastrectomy syndrome with a hiatal hernia is warranted.  

The veterans service medical records for his periods of 
active service from July to December 1961 and from April to 
June 1964 reveal no complaints or findings indicative of any 
respiratory disorder.  The first evidence of any lung 
pathology dates from August 1984 when the veteran received 
private treatment for acute bronchitis.  The absence of any 
clinical evidence of respiratory complaints during the 
veterans period of active duty for training in June and July 
1986 indicates that this respiratory disorder was not 
aggravated during this brief period.  

However, it remains to be determined whether the veterans 
clearly preexisting bronchitis was aggravated during his last 
period of active service from November 1990 to September 
1991.  Review of the pertinent service medical records show 
complaints of shortness of breath, coughing, and tightness 
and pain in the chest, which were assessed as an upper 
respiratory infection and atypical chest pains.  X-rays 
showed old calcified granulomas but no active respiratory 
pathology.  While a diagnosis of chronic bronchitis was 
reported on a VA examination conducted in November 1991, two 
months after the veterans separation from his last period of 
active service no findings of symptomatic lung pathology were 
noted on this examination.  A clinical evaluation of the 
veterans respiratory system was normal as were a chest X-ray 
and pulmonary function studies.  Moreover, a VA physician 
reviewed the veterans service medical records in February 
1998 and then opined that his assessment of the records 
failed to reveal any worsening of the veterans bronchitis 
during his resumed periods of active duty for training and 
active service subsequent to August 1984.  As such, a proper 
basis is not afforded for concluding that the preexisting 
bronchitis increased in severity during active duty for 
training in 1986 or during active service from 1990 to 1991.

During a urological evaluation conducted in July 1991 while 
the veteran was on active service, complaints of urgency, 
frequency, and nocturia of 6-7 months duration were reported.  
The veteran also said that he occasionally would feel a need 
to urinate but would fail to produce.  Examination revealed a 
normal, firm, symmetric prostate but an assessment of mild 
prostatism was rendered.  During a further evaluation at a 
military facility in August 1991, a history of prostatism was 
also rendered.  However, no complaints or findings of any 
prostate disability whatsoever were noted on a VA examination 
in November 1991, two months after service discharge, and the 
veterans prostate was found to be normal on service 
department physical examinations conducted in April and June 
1993, more than one year and a half years after the veterans 
discharge from his last period of active service.  The first 
clinical evidence of prostate cancer dates from November 
1994, more than three years subsequent to the veterans 
discharge from his last period of active service, when a 
nodule was found on the right lobe of his prostate which was 
subsequently biopsied and found to be cancerous.  

This evidence does not indicate that the veteran had prostate 
cancer during active service and also does not show the 
existence of prostate cancer within one year of his discharge 
from active service in September 1991.  Moreover, in a 
February 1998 statement a VA physician indicated that, after 
a thorough review of the veterans clinical record, he could 
find no evidence demonstrating any diagnosis of prostate 
cancer during service or within the first year following the 
veterans September 1991 discharge from active service.  He 
also said, essentially, that the medical literature failed to 
document any etiological relationship between prostatism and 
the subsequent development of prostate cancer.  Since the 
above evidence does not show that the veterans cancer of the 
prostate developed during service or within one year 
following service discharge or that the veterans prostate 
cancer is otherwise related to service, service connection 
for this disorder must be denied.  

II. Service Connection for Defective Hearing in the Right 
Ear.  

The threshold question with regard to the issue of service 
connection for defective hearing in the right ear is whether 
the veteran has met his burden of submitting evidence of a 
well-grounded claim.  If not, this claim must fail and there 
is no duty to assist him in its development.  38 U.S.C.A. 
§ 5107(a): Murphy v. Derwinski, 1 Vet. App. 78 (1990).  As 
will be explained below, the Board finds that the veteran has 
not submitted evidence of well-grounded or plausible claim of 
service connection for defective hearing in the right ear.  

The United States Court of Veterans Appeals (Court) has held 
that a veteran must submit evidence, not just allegations, in 
order for a claim to be considered well grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  When, as in this case, 
the issue involves a question of medical diagnosis or 
causation, medical evidence is required to make the claim 
well grounded.  Grottveit v. Brown, 5 Vet. App. 609 (1993).  
Lay statements by the veteran, regarding questions of medical 
diagnosis and causation, are not sufficient to establish a 
well-grounded claim, as he is not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The evidence must also demonstrate that the veteran currently 
has a disability.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

According to a decision by the Court, a well-grounded claim 
requires competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

The Board notes that, under the provisions of 38 C.F.R. 
§ 3.385, impaired hearing is to be considered a disability 
for which service connection may be granted only when 
auditory thresholds in any of the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater, or when 
auditory thresholds of at least three of these frequencies 
are 26 decibels or greater, or when speech recognition scores 
are less than 94 percent using the Maryland CNC test.  

On a VA audiometric examination in November 1991, as well as 
on numerous prior audiometric examinations conducted by the 
service department, no hearing loss was demonstrated in the 
right ear sufficient to meet any of the criteria of 38 
C.F.R.§ 3.385.  Audiometric examinations conducted by and for 
the service department in February and June 1993 did 
demonstrate a hearing loss in the right ear sufficient to 
satisfy the criteria of this provision.  However, a 
subsequent audiometric evaluation conducted by the VA under 
controlled conditions in December 1994 did not demonstrate 
any hearing loss in the right ear that was sufficient to 
qualify as a disability under 38 C.F.R. § 3.385.  Since this 
most recent audiometric evaluation shows that the veteran 
does not currently have recognized defective hearing in the 
right ear sufficient to constitute disability as defined by 
the VA, the veterans claim of service connection for 
defective hearing in the right ear is not well grounded and 
the claim must be denied.  


III. An Increased Rating for Traumatic Arthritis of the Right 
Great Toe.  

The Board notes that it finds the veterans claim of 
entitlement to an increased rating for traumatic arthritis of 
the right great toe to be well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim which is not implausible.  The Board is also 
satisfied that all reasonable efforts have been made to 
develop the evidence pertaining to this claim and that no 
further assistance to the veteran is required to satisfy the 
VAs duty to assist him in its development as mandated by 38 
U.S.C.A. § 5107.  

38 U.S.C.A.§ 1155 (West 1991 & Supp. 1998) and 38 C.F.R. Part 
4 (1998) provide that disability evaluations are determined 
by the application of a schedule of ratings which is based on 
the average impairment of earning capacity.  Separate 
disability evaluations identify the various disabilities.  
The veterans service connected traumatic arthritis of the 
right great toe may be evaluated under the provisions of 38 
C.F.R.§ 4.71(a), Diagnostic Code 5284 for foot injuries.  
Under the provisions of Diagnostic Code 5284, a 20 percent 
evaluation is assigned for moderately severe foot injuries 
and a 30 percent evaluation is assigned for severe foot 
injuries.  A 40 percent evaluation requires the actual loss 
of use of the foot under Diagnostic Code 5167.  Under 38 
C.F.R.§ 4.63, loss of use of a foot requires that the acts of 
balance and propulsion could be accomplished equally well by 
an amputation stump with prosthesis.

On recent VA examination in April 1998, the veteran 
complained of constant, continuing pain in the right great 
toe.  Evaluation revealed mild right limp with the shoe and a 
greater limp without the shoe because of his right great toe 
symptoms.  There was 5 degrees of valgus and periarticular 
fullness of the metatarsophalangeal joint.  There was a bony 
mass on the dorsal medial aspect measuring 1 x 1-1/2 
centimeters.  The entire metatarsophalangeal joint was 
tender.  Active motion was only 0 to 5 degrees and very 
painful.  Passive motion was 0 to 20 degrees.  The 
interphalangeal joint was painful with the motion of the 
joint.  There was a mild callosity on the plantar aspect of 
the interphalangeal joint of the right great toe.  Sensation 
to light touch revealed decreased sensation involving the 
distal phalanx of the right great toe.  X-rays indicated 
degenerative joint disease of the right great toe.  The 
diagnoses were status post closed injury, right great toe, 
with post traumatic degenerative joint disease; contracture 
of the right great toe; a post traumatic degenerative disease 
of the right great toe with paresthesia of the distal 
phalanx.  The examiner commented that the veteran had a 
functional problem affecting his right great toe which 
affected his gait and resulted in fatigability, lack of 
endurance, weakness, and incoordination of motion.  The 
doctor said that flare-ups would cause further problems.  

It is apparent from the above, that the veterans traumatic 
arthritis of the right great toe causes considerable pain in 
the foot and results in an altered gait.  Symptomatology of 
this extent most nearly approximates a severe foot disability 
and therefore warrants a 30 percent evaluation under the 
provisions of Diagnostic Code 5284.  However, this evidence 
does not indicate that the veterans right great toe 
disability has resulted in loss of use of the right foot as 
defined above.  Therefore, the veterans service-connected 
right great toe disability does not warrant a 40 percent 
evaluation under the provisions of Diagnostic Code 5167.  

ORDER

Entitlement to service connection for post gastrectomy 
syndrome with hiatal hernia is granted.

Entitlement to service connection for a respiratory disorder 
is denied.

Entitlement to service connection for hearing loss in the 
right ear is denied.

Entitlement to service connection for cancer of the prostate 
is denied.


Entitlement to an evaluation of 30 percent for traumatic 
arthritis in the right great toe is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
